Citation Nr: 1714634	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  11-05 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for optic neuritis as a residual of multiple sclerosis.


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Coast Guard from July 1988 to September 1988, and in the Marine Corps from February 1995 to November 2000.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for multiple sclerosis and assigned a disability rating of 30 percent.  In a January 2011 rating decision, the RO increased the Veteran's disability rating for multiple sclerosis to 70 percent, based on 20 percent ratings for each of the four extremities, and a 10 percent rating for optic neuritis.

In June 2014, the Board remanded this case for additional evidentiary development.  In August 2016, the Board bifurcated the higher initial rating claim for multiple sclerosis, optic neuritis, as a higher rating was assignable until December 5, 2015.  The issue of entitlement to an evaluation in excess of 10 percent since December 5, 2015 was remanded by the Board for additional evidentiary development.

In October 2016, the RO awarded a 20 percent rating for the Veteran's optic neuritis effective December 5, 2015.


FINDING OF FACT

As of December 5, 2015, the Veteran's left eye showed an average concentric contraction to 50 degrees, and his right eye to 44.375 degrees.


CONCLUSION OF LAW

Since December 5, 2015, the criteria for an initial rating of 20 percent, but no higher, have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.76a, 4.77, 4.79, 4.84, Diagnostic Codes 6026-6080 (2008, 2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to a rating in excess of 10 percent for his optic neuritis since December 5, 2015, the date of the most recent VA examination.  After a thorough review of the evidence, the Board concludes that the Veteran is entitled to a 20 percent rating for this period.

The evlaution of eye disorders in VA law is complex.  Pursuant to 38 C.F.R. § 4.79, Diagnostic Code 6026, optic neuropathy is evaluated based on visual impairment.  Visual impairment is based on impairment of visual acuity excluding development errors of refraction, visual field, and muscle function.  As the medical evidence of record does not show impairment of visual acuity or muscle function, Diagnostic Codes 6061-6066 and 6090-1 do not apply.

Evaluation of visual fields is accomplished by determining the average concentric contraction of the visual field of each eye by measuring the remaining visual field, in degrees, at each of eight principal meridians 45 degrees apart, adding them, and dividing the sum by eight.  38 C.F.R. § 4.77(b).

Under 38 C.F.R. § 4.76a, the normal visual field extent at the eight principal meridians totals 500 degrees.  The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in 38 C.F.R. § 4.76a, Table III.  The degrees lost are then added together to determine the total number of degrees lost, which are subtracted by from 500.  The total remaining degrees of the visual field are then divided by eight to represent the average contraction for rating purposes.  38 C.F.R. § 4.76a (2008 and 2014).

Under the pre-December 10, 2008 version of Diagnostic Code 6080, concentric contraction to 5 degrees bilaterally yields a 100 percent evaluation, or 30 percent if unilateral.  Concentric contraction to 15 degrees but not to 5 degrees bilaterally warrants a 70 percent rating, and 20 percent if unilateral.  Concentric contraction to 30 degrees, but not to 15 degrees warrants a 50 percent rating if bilateral, and a 10 percent rating if unilateral.  Concentric contraction to 45 degrees but not to 30 yields a 30 percent rating if bilateral, and 10 percent if unilateral.  Finally, concentric contraction to 60 degrees but not to 45 degrees warrants a 20 percent rating if bilateral, and a 10 percent rating if unilateral.

Under the post-December 10, 2008 version of Diagnostic Code 6080, concentric contraction to 5 degrees bilaterally yields a 100 percent evaluation, or 30 percent if unilateral.  Concentric contraction to 15 degrees but not to 5 degrees bilaterally warrants a 70 percent rating, and 20 percent if unilateral.  Concentric contraction to 30 degrees, but not to 15 degrees warrants a 50 percent rating if bilateral, and a 10 percent rating if unilateral.  Concentric contraction to 45 degrees but not to 30 yields a 30 percent rating if bilateral, and 10 percent if unilateral.  Finally, concentric contraction to 60 degrees but not to 45 degrees warrants a 10 percent rating if bilateral, and a 10 percent rating if unilateral.

In December 2015, the Veteran underwent a VA examination to assess his optic neuritis.  In that examination, his right eye showed an average contraction to 44.375 degrees.  This was based on the following examination findings: a normal field of vision temporally is 85 degrees. The examination showed 65 degrees.  Normal vision down temporally is 85 degrees.  The Veteran's field was 70 degrees.  The normal field of vision down is 65 degrees, and the Veteran showed 50 degrees.  The normal field of vision down nasally is 50 degrees, and the Veteran showed 50.  The normal field of vision nasally is 60 degrees, and the Veteran showed 55 degrees.  The normal field of vision up nasally is 55 degrees, and the Veteran showed 35 degrees.  The normal field of vision up is 45 degrees, and the Veteran showed 15 degrees. The final field of vision considered for the right eye is up temporally.  55 degrees is normal, and the Veteran showed 15 degrees.  The total remaining visual field for the right eye was 355.  When this number is divided by the eight directions, rounded up, the average contraction is obtained.  The Veteran's right eye can be rated on its concentric contraction or based on an equivalent visual acuity of 20/70.

The Veteran's left eye showed an average contraction to 50 degrees.  This was based on the following examination findings: a normal field of vision temporally is 85 degrees.  The examination showed 75 degrees.  Normal vision down temporally is 85 degrees.  The Veteran's field was 70 degrees.  The normal field of vision down is 65 degrees.  The Veteran showed 55 degrees.  The normal field of vision down nasally is 50 degrees, and the Veteran showed 45 degrees.  Normal vision nasally is 60 degrees, and the Veteran showed 40 degrees.  The normal field of vision up nasally is 55 degrees, and the Veteran showed 45 degrees.  The normal field of vision up is 45 degrees, and the Veteran showed 35 degrees.  The final field of vision considered for the left eye is up temporally.  55 degrees is normal, and the Veteran showed 35 degrees.  The total remaining visual field for the left eye was 400.  When this number is divided by the eight directions, rounded up, the average contraction was obtained.  The Veteran's left eye can be rated on its concentric contraction or based on an equivalent visual acuity of 20/50.

There is no other medical evidence of record during this time period to provide additional measurements of visual acuity.

Unilateral concentric contraction of the visual field with a remaining field of 50 degrees for the left eye falls into the field range of 46 to 60 degrees under the rating schedule.  With this remaining field, the Veteran is entitled to 10 percent for the left eye.  Unilateral concentric contraction of the visual field with a remaining field of 44.375 degrees for the right eye falls into the field range of 31 to 45 degrees under the rating schedule.  With this remaining field, the Veteran is entitled to 10 percent for the right eye.  

In sum, due to the combined concentric contractions of the visual field in both of the Veteran's eyes, he is entitled to a 20 percent evaluation.
 
Extraschedular Consideration

Consideration has been given regarding whether the schedular rating is inadequate for this disability, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of extraschedular rating under 38 C.F.R. § 3.321 (b)(1) (2016).

First, a determination must be made as to whether the schedular criteria reasonably describe the severity and symptoms of the Veteran's disability.  If the schedular rating criteria reasonably describe the severity and symptoms of a veteran's disability, referral for extraschedular consideration is not required and the analysis stops.  Second, if the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other "related factors," such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Based upon the evidence of record, the Board finds that referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b) (2011); Thun, 22 Vet. App. at 114.  The Veteran's optic neuritis is contemplated and reasonably described by the rating criteria.  See 38 C.F.R. § 3.321(b) (2011); Thun, 22 Vet. App. at 114.  As shown in the above discussion, the Veteran's disability is manifested by a limited field of vision.  The Board finds that these symptoms are contemplated under the relevant rating criteria.  The Veteran does not have symptoms associated with this disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  The treatment records and VA examination reports do not reflect findings by medical professionals that indicate the Veteran's optic neuritis is unusual or exceptional.  Accordingly, the Board finds that there is no evidence indicating that the Veteran's optic neuritis presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.

VCAA Notice

VA has complied with the duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board also finds that the August 2016 remand directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

	

ORDER

Entitlement to an initial evaluation of 20 percent for optic neuritis as a residual of multiple sclerosis is granted.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


